DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the cavity” in line 3 should be amended to read –the body cavity--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the cavity” in line 3 should be amended to read –the body cavity--.  Appropriate correction is required.
Regarding claim 12, the claim limitation “contact quality” in lines 25 and 30 should be amended to read –respective contact quality--.
Regarding claim 17, the claim limitation “contact quality” in lines 25 and 31 should be amended to read –respective contact quality--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the claim limitation “a deflection of the distal tip” in line 10 is indefinite because it is unclear if this deflection is the same deflection that is limited in line 4.  For examining purpose, it is assumed they are the same. 
Regarding claim 4, the claim limitation “measuring the respective contact quality” is indefinite because it is unclear if this measuring the respective contact quality is same as calculating the respective contact quality that is recited in claim 1.  For examining purpose, it is assumed that it is “calculating” the respective contact quality.
Regarding claim 7, the claim limitation “measuring the respective contact quality” is indefinite because it is unclear if this measuring the respective contact quality is same as calculating the respective contact quality that is recited in claim 1.  For examining purpose, it is assumed that it is “calculating” the respective contact quality.

Regarding claims 8, 11, 15 and 18, the term “about” in claim 8, 11, 15 and 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “about” renders the claim limitation “about 5 and 35 grams” indefinite. 
Regarding claim 9, the claim limitation “a deflection of the distal tip” in line 10 is indefinite because it is unclear if this deflection is the same deflection that is limited in line 4.  For examining purpose, it is assumed they are the same. 
Regarding claim 12, the claim limitation “the force” in line 24 is indefinite because it is unclear what force the claim is referring to. 
Furthermore, the claim limitation “a map point” in line 31 is indefinite because it is unclear if this map point is same map point that is already recited in line 29.
Regarding claim 17, the claim limitation “the force” in line 24 is indefinite because it is unclear what force the claim is referring to. 
Furthermore, the claim limitation “a map point” in line 32 is indefinite because it is unclear if this map point is same map point that is already recited in line 30.

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
	The previous objection to claims 12 and 17 have been withdrawn in view of Applicant’s amendments to the claims. 
	The previous rejection under Double Patent has been withdrawn in view of Applicant’s submission of terminal disclaimer filed on 06/28/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793